Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to anticipate or render obvious, the limitations of:  evaporating the liquid layer to break said hydrogen bonds such that at least one of a surface of the electrode facing the contact pad and a surface of the contact pad facing the electrode is activated so as to assist a formation of a diffusion bonding between the electrode of the device and the contact pad, wherein a contact area between the electrode and the contact pad is smaller than or equal to about 1 square millimeter, as required by independent claim 1. Additionally, the prior art also fails to suggest: evaporating the liquid layer to break said hydrogen bonds such that at least one of a surface of the electrode facing the contact pad and a surface of the contact pad facing the electrode is activated so as to assist a formation of a diffusion bonding between the electrode of the device and the contact pad; and heating the substrate to a temperature point below a melting point of one of the electrode and the contact pad to form the diffusion bonding, wherein said one of the electrode and the contact pad comprises at least one of copper, titanium, tin, and indium, and the other one of the electrode and contact pad comprises conductive oxide, as required by independent claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/RICHARD A BOOTH/                                                                                                                    Primary Examiner, Art Unit 2812                                                                                    

February 20, 2021